ORDER
MURPHY, Chief Judge.
The Court having disbarred the petitioner, Richard L. Sugarman on December 9, 1974, 273 Md. 306, 329 A.2d 1; and
*382Richard L. Sugarman having filed a petition for reinstatement to the Bar of Maryland and the petition having been referred to Bar Counsel to conduct appropriate investigation under Md. Rule BV 14 d 2; and
The Inquiry Panel having conducted an evidentiary hearing and recommended that the petitioner be reinstated to the practice of law with the suggestion that the Court require the petitioner to enroll in some current continuing legal education courses so as to refresh him in fields other than real estate and to update his qualifications; and
The Review Board having concurred in the recommendations of the Inquiry Panel; and
The Court having conducted a hearing upon the petition for reinstatement and having reviewed the evidence adduced before the Inquiry Panel, and having considered the recommendations of the Inquiry Panel and the Review Board and the principles governing reinstatement to the Bar as set forth in Matter of Cory, 300 Md. 177, 477 A.2d 273 (1984); In re Barton, 291 Md. 61, 432 A.2d 1335 (1981); In re Braverman, 271 Md. 196, 316 A.2d 246 (1974); and
The Court having concluded that the petition for reinstatement should be granted, it is this 22nd day of February, 1985,
ORDERED, by the Court of Appeals of Maryland, that the petition for reinstatement be, and it is hereby, granted, and petitioner shall be reinstated as a member of the Bar of Maryland upon taking in open court and subscribing to the oath of attorneys required by Maryland Code (1957, 1981 Repl.Vol.), Art. 10, § 10; and it is further
ORDERED that the petitioner shall pay the costs of these proceedings prior to reinstatement.